ANDERSON, C. J.
(1, 2) In impeaching a witness upon bad character, the proper inquiry is the general character of the witness sought to be impeached, and the inquiry need not be confined to truth and veracity.—Holland v. Barnes, 53 Ala. 83, 25 Am. Rep. 595; Ward v. State, 28 Ala. 53; Kilgore v. State, 124 Ala. 24, 27 South. 4. The trial court therefore erred in sustaining the objection to the defendant’s question to the witness Martin as to the plaintiff’s general character, instead of character for truth and veracity, he having testified as a witness; but we think this was error without injury, as the said Martin subsequently testified that he not only did not know the plaintiff’s character for truth and veracity, but that he had not heard the plaintiff’s reputation and character discussed, and that all he knew about it was his personal transaction with him. “Reputation” is what people generally in a community say and think of a person, and individual acts or opinions are immaterial.—Way v. State, 155 Ala. 52, 46 South. 273; Andrews v. State, 159 Ala. 14, 48 South. 858; So. R. R. Co. v. Hobbs, 151 Ala. 335, 43 South. 844. It is manifest that the witness Martin would have answered the defendant’s question in the negative had the court not improperly sustained the objection to same.
The judgment of-the circuit court is affirmed.
Affirmed.
McClellan, Sayre, and Gardner, JJ., concur.